Citation Nr: 0607873	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right hip disorder, 
including degenerative arthritis and avascular necrosis, 
status post total right hip replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from January 
1970 to January 1990, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Wichita, Kansas, which issued a Statement of the Case and 
certified the veteran's appeal to the Board.

In September 2004, the Board remanded the veteran's appeal 
for further development.  After the development was 
completed, the case was returned to the Board for further 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right hip disorder, including degenerative arthritis 
and avascular necrosis, was not manifested during service or 
for many years following service, and is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was initially provided 
notice by letter dated in August 2002.  This letter, provided 
to the veteran prior to the initial decision in this case, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to his claim.  In response, the 
veteran provided a statement in December 2002 in which he 
reported that he did not have any additional evidence to 
submit.  He requested the RO proceed with processing his 
claim at that time.  

Thereafter, the veteran received the June 2003 rating 
decision, the October 2003 Statement of the Case, the 
September 2004 Board decision and a second VCAA notice from 
the Appeals Management Center (AMC) in November 2004 that 
reiterated the substance of the VCAA, including a request 
that the veteran submit any evidence in his possession that 
pertained to his claim.  In addition, the AMC provided the 
veteran with a Supplemental Statement of the Case in October 
2005.  Collectively, these documents issued in connection 
with this appeal notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied. 

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board observes that neither the veteran nor his 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records have been associated with the claims 
file.  Additionally, the veteran was afforded a VA 
examination in December 2004 in order to answer the medical 
question presented in this case.  Neither the veteran nor his 
representative has made the RO, AMC or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Law and Analysis 

The veteran contends that he is entitled to service 
connection for a right hip disorder.  More specifically, he 
claims that his current right hip disorder is related to a 
1978 or 1979 service accident in which he was struck in the 
lower back by a heavy door. See November 2004 and October 
2005 statements.   Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes, as will be explained below, that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The pertinent evidence of record in this case consists of 
private physical therapy records dated from June 1999 to July 
1999; VA medical records dated from December 2000 to November 
2002; the veteran's service medical records; statements from 
the veteran; and a December 2004 VA examination report. 

The veteran's post-service medical records indicate that the 
veteran has a current medical diagnosis which constitutes a 
disability for VA purposes.  Specifically, the veteran's 
private physical therapy records indicate that the veteran 
had advanced degenerative changes involving the right hip as 
of June 1999.  VA medical records dated in March 2001 
indicate that the veteran complained of right hip pain that 
started four or five years earlier for which he was diagnosed 
with advance degenerative arthritis of the right hip.  An 
April 2001 medical record indicated that the veteran had a 
history of right hip pain since 1994 that continued to become 
worse with time.  A November 2002 VA record reported that the 
veteran had severe degenerative osteoarthritic changes 
involving the right hip with a complete loss of the right 
joint space.  The veteran underwent a total right hip 
arthroplasty in November 2002 and was diagnosed with 
avascular necrosis of the right hip that was most likely 
secondary to alcoholism.  

While the veteran's post-service medical records provide some 
support for his claim of entitlement to service connection 
since they reflect medical evidence of a current disability, 
they do not link the veteran's hip disorder to an injury or 
incident in service, nor do they provide evidence that the 
veteran's degenerative arthritis manifested in service or to 
a compensable degree within one year of separation from 
service.  As set forth above, service connection can only be 
granted when the evidence shows not only a current 
disability, but also shows (1) an in-service incurrence or 
aggravation of an injury or disease and (2) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The veteran's post-service medical 
records do not provide evidence of these required elements.  

The veteran's service medical records do not support his 
claim as they fail to reveal treatment for or a diagnosis of 
a right hip disorder in service.  While the veteran contends 
that his right hip disorder developed as a result of a 1978 
or 1979 service accident, his service medical records dated 
in November 1977 are the only medical records indicating that 
the veteran was injured by a falling door in service.  These 
records report that the veteran was treated for a contusion, 
small abrasion and slight edema of the lower back after the 
door fell upon him.  They do not reference hip pain, hip 
problems or hip treatment as a result of this injury.  
Rather, the records indicate that the veteran was provided 
heat therapy for his back and returned to his duty station.  

Of the veteran's service medical records, only two refer to 
pain in the hips. See the October 1988 treatment record for 
chief complaint of pain in knees and legs ("patient states 
pain started at hips and moved to inner thigh and then down 
to his knees" and experienced "radiating sharp 
pain/tingling from hips to knees intermittently"); October 
1988 radiologic consultation request for bilateral knee x-
rays (reason for request: "chronic hip/knee pain").  The 
veteran does not dispute this fact.  Rather, he concedes that 
he did not specifically complain of hip pain in service.  
Instead, he contends that he complained of upper and lower 
right leg pain during service; and that those complaints 
encompassed the hip pain he continually experienced 
throughout service. See July 2003 statement.   

While the Board observes that the veteran complained of back 
problems prior to and subsequent to his 1977 accident (See 
September 1975 service records indicating that the veteran 
was diagnosed with a mild lumbar strain and April 1983 
service records evidencing lower back pain with sprain) and 
knee problems beginning in April 1986, the first service 
medical record to document complaints of pain in the knees 
and legs occurred in October 1988.  At that time, the veteran 
reported that his leg and knee pain started at the hips and 
moved down to the knees.  He reported that the pain had been 
present for three weeks or longer, and indicated a history of 
having such "problems" since 1985.  Physical examination 
revealed clicking with flexion of an unspecified hip.  X-rays 
of the knees were ordered which showed no good evidence for 
fracture, dislocation or osseous abnormality.  Subsequent 
service medical evaluations in November 1988 and December 
1988 focused on the veteran's knees, not his hips, and the 
veteran was ultimately diagnosed with bilateral retropatellar 
pain syndrome.  He was not diagnosed with a condition 
associated with the hip.  He was placed on profile for 
fourteen days and physical therapy for fourteen days.  The 
veteran's remaining service medical records are silent as to 
complaints of or treatment for hip pain or problems.  

Thus, the evidence of record indicates that the few 
documented instances of hip pain experienced by the veteran 
in service were related to his bilateral retropatellar pain 
syndrome, not his current diagnosis of degenerative 
arthritis.  However, the veteran's representative argued in 
August 2004 that this conclusion is incorrect because the 
veteran's diagnosis of bilateral retropatellar syndrome was 
incorrect.  He asserted that the veteran's leg and hip 
symptomatology in service were reflective of his current hip 
disorder, and that the veteran had been misdiagnosed in 
service.  In response to this argument, a December 2004 VA 
examiner addressed the contention of a possible misdiagnosis 
and determined, after performing a physical examination and 
reviewing the veteran's service medical records, that there 
was no apparent misdiagnosis of the veteran's knee condition.  
In fact, the examiner indicated that a conclusion of 
misdiagnosis would be purely speculative at this point.  

Other evidence contradicting the theory of misdiagnosis 
includes the veteran's statements to VA medical providers in 
March 2001 and April 2001 that his right hip pain began 
sometime between 1994 and 1997, several years after he 
separated from service. See March 2001 VA medical record 
("the pain started four to five years ago and has 
continued"); April 2001 VA medical record ("H/O R hip pain 
since 1994").  In addition, the veteran's service medical 
examinations dated in November 1977, January 1982, July 1987 
and October 1989 all reported that the veteran's lower 
extremities, spine and other musculoskeletal body parts were 
normal.  During his October 1989 separation examination, the 
veteran completed not only the report of medical history 
portion of the examination report, he included a separate 
clinical record sheet in which he provided explanations of 
the twelve medical problems he noted within the form, 
including arthritis of both knees and pain in the right elbow 
and shoulder.  He did not report experiencing pain or 
arthritis of his right hip.  After separating from service, 
the veteran submitted an application for compensation in 
February 1990 in which he raised the issues of entitlement to 
service connection for eleven (11) disorders, including 
bilateral knee pain and back pain.  However, the veteran did 
not request service connection for a hip disorder or hip 
pain.  Notably, VA examinations performed in connection with 
these claims did not reference complaints of or treatment for 
hip pain or hip problems.  Based upon the foregoing, the 
Board concludes that the evidence of record indicates that 
the veteran was correctly diagnosed with bilateral 
retropatellar pain syndrome in service; and that the hip 
symptomatology he experienced in service was associated with 
that condition.  Therefore, the veteran's service medical 
records do not support his claim.  

Additional evidence against the veteran's claim includes the 
VA examiner's December 2004 report in which the examiner 
opined that the veteran's hip disorder resulted from alcohol 
use, not from an incident that occurred in service.  After 
taking a medical history, performing a physical examination 
upon the veteran and completing diagnostic and clinical 
tests, the examiner diagnosed the veteran with degenerative 
osteoarthritis and avascular necrosis of the right hip, 
status post total right hip replacement.  He indicated that 
his review of the veteran's service medical records found no 
clear cut indication of trauma to the right hip.  He also 
found that there was no clear cut indication of any hip joint 
condition while the veteran was in service and no diagnosis 
of a hip condition in service.  He noted that the veteran's 
service medical records indicated the veteran suffered from 
alcohol abuse and was admitted for alcohol detoxification 
prior to his discharge from service.  Based upon this 
evidence, he agreed with the November 2002 VA medical 
provider's statement that the veteran's hip condition was 
probably secondary to alcoholism since avascular necrosis, 
which leads to arthritic changes, is well known to be caused 
by chronic alcohol abuse or trauma; and there was no evidence 
of any trauma to the veteran's hip joint in service.   

Therefore, the dispositive factor in this case is that there 
is no competent medical evidence of record linking the 
veteran's right hip disorder to any incident of the veteran's 
military service.  The only competent evidence of record 
addressing the claimed relationship between the veteran's hip 
disorder and the veteran's service is the December 2004 VA 
examination report and the November 2002 VA medical record in 
which the examiners opined that the hip disorder was 
secondary to alcohol abuse, not an incident in service.  The 
Board finds that these opinions are not only persuasive and 
credible, but uncontroverted.  While the veteran obviously 
sincerely believes that his hip disorder developed as a 
result of an injury that occurred in service, he is not 
qualified to provide a diagnosis for his hip pain since he 
has not been shown to have the requisite training or 
expertise to offer an opinion that requires medical 
expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Lastly, in regards to the possible issue of entitlement to 
service connection for a hip disorder secondary to alcohol 
consumption, the medical evidence discussed above indicates 
that the veteran's hip disorder developed as a result of 
alcohol abuse.  See also the June 1989 service detoxification 
discharge note; August 1989 service reprimand due to being 
under the influence of alcohol; March 2002  VA medical 
records ("abusing alcohol for the last 10 years").  The law 
provides that no VA compensation shall be paid if a 
disability is the result of a veteran's own willful 
misconduct or abuse of alcohol or drugs. See 38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. §§  3.1(m), 3.301; VAOPGCPREC 7-99; 
see also VAOPGCPREC 2-98.   As such, the veteran would not be 
entitled to service connection under this theory.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his right hip 
disorder, including degenerative arthritis, had its onset in 
service or within one year of separation from service, or 
that it is otherwise causally or etiologically related to 
service.  The Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the December 2004 VA examination report, the veteran's 
service medical records and his post-service medical records.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Presumptive service 
connection pursuant to 38 C.F.R. §§ 3.307 and 3.309 for 
arthritis is not warranted, since degenerative arthritis was 
first diagnosed in June 1999 x-rays, nine years after the 
veteran separated from service.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a right hip disorder, including 
degenerative arthritis and avascular necrosis, is denied.
 


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


